          Case 1:16-cr-00526-LGS Document 102 Filed 01/19/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                               :
 UNITED STATES OF AMERICA,                                     :
                                                               :
                                                               :   16 Cr. 526 (LGS)
                            -against-                          :
                                                               :       ORDER
                                                               :
 STEVEN WILLIAMS,                                              :
                                              Defendant. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

Background

        WHEREAS, Defendant was convicted of conspiring to distribute, and possess with the

intent to distribute one kilogram and more of heroin and five kilograms and more of cocaine. On

April 3, 2018, Defendant was sentenced to 150 months’ imprisonment followed by five years of

supervised release. Dkt. No. 82.

        WHEREAS, the President of the United States has declared a national emergency due to

the spread of the COVID-19 virus.

        WHEREAS, Defendant is confined at FCI Fort Dix (“Fort Dix”) where, according to a

BOP legal representative, as of January 14, 2021, there were 176 COVID-positive inmates and

nineteen COVID-positive staff members. Dkt. No. 100.

        WHEREAS, on November 5, 2020, Defendant filed a letter seeking compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A) (Dkt. No. 89) (the “Motion”), and such Motion

was denied on the grounds that Defendant had not exhausted administrative remedies and the

Motion did not demonstrate the extraordinary and compelling circumstances required to warrant

his release. Dkt. No. 94.
         Case 1:16-cr-00526-LGS Document 102 Filed 01/19/21 Page 2 of 6




       WHEREAS, on January 11, 2021, Defendant tested positive for the COVID-19 virus.

Dkt. No. 100.

       WHEREAS, on January 12, 2021, Defendant filed a renewed motion for compassionate

release pursuant to 18 U.S.C. § 3582 (c)(1)(A) (the “Renewed Motion”). Dkt. No. 98.

       WHEREAS, on January 15, 2021, pursuant to the Court’s January 12, 2021, Order (Dkt.

No. 99), the Government filed an opposition to the Renewed Motion (Dkt. No. 100) and sent to

Chambers a complete set of Defendant’s updated BOP Medical records.

Appointment of Counsel

       WHEREAS, the Renewed Motion includes a request that the Court appoint counsel

pursuant to 18 U.S.C. § 3006A(a)(2)(B), the Criminal Justice Act (“CJA”). Dkt. No. 98.

       WHEREAS, “[w]ith respect to post-conviction proceedings, the [CJA] provides that a

district court may appoint counsel ‘for any financially eligible person’ when ‘the interests of

justice so require.’” Lopez-Pena v. United States, No. 05 Cr. 191, 2020 WL 4450892, at *1

(S.D.N.Y. Aug. 3, 2020) (citing 18 U.S.C. § 3006A(a)(2)(B); Jerez v. Bell, No. 19 Civ. 2385,

2019 WL 1466899, at *4 (S.D.N.Y. Apr. 2, 2019). “[T]here is no statutory right to counsel

under the [CJA] in connection with a § 3582(c) motion, and [] the provision of such counsel

should rest in the discretion of the district court.” United States v. Cirineo, 372 F. App’x 178,

179 (2d Cir. 2010) (citing United States v. Reddick, 53 F. 3d 462, 464-65 (2d Cir. 1995))

(summary order); accord United States v. Dussard, No. 16 Cr. 673-2, 2020 WL 6263575, at *3

(S.D.N.Y. Oct. 23, 2020). The merits of a motion for compassionate relief are a “significant

factor in the exercise of that discretion.” Reddick, 53 F.3d at 465 n.2; accord Dussard, 2020 WL

6263575 at *3.

       WHEREAS, the Renewed Motion does not explain why, at this time, counsel is

necessary and in the interest of justice.

                                                  2
         Case 1:16-cr-00526-LGS Document 102 Filed 01/19/21 Page 3 of 6




Exhaustion of Administrative Remedies

       WHEREAS, 18 U.S.C. § 3582(c)(1)(A) states,

             The court may not modify a term of imprisonment once it has been imposed,
             except . . . upon motion of the Director of the Bureau of Prison, or upon motion
             of the defendant after the defendant has fully exhausted all administrative rights
             to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s
             behalf or the lapse of 30 days from the receipt of such a request by the warden
             of the defendant’s facility, whichever is earlier . . .

       WHEREAS, the Renewed Motion states that on December 4, 2020, Defendant submitted

a written Inmate Request to Staff Member form to the Warden of his facility, requesting

compassionate release based on the imminent threat of death or serious bodily injury posed by

the COVID-19 outbreak at Fort Dix, his underlying COVID-19 risk factors and the conditions of

his confinement. The Renewed Motion states that Defendant did not receive a response. A copy

of Defendant’s Inmate Request to Staff Member form is attached to the Renewed Motion as

Attachment A. Dkt. No. 98.

       WHEREAS, the Government represents that according to a BOP legal representative,

Defendant’s facility has no record of receiving Defendant’s December 4, 2020, request for

compassionate relief. The Government also represents that the form provided as Attachment A

to the Renewed Motion -- Inmate Request to Staff (BP-A0148) -- is not the appropriate form

required by Fort Dix for a request for compassionate release. Dkt. No. 100.

“Extraordinary and Compelling Reasons”

       WHEREAS, even if Defendant had exhausted his administrative remedies, the Renewed

Motion fails on the merits.

       WHEREAS, 18 U.S.C. § 3582(c)(1)(A)(i) provides that a court “may reduce the term of

imprisonment” only if it finds that “extraordinary and compelling reasons warrant such a




                                                 3
         Case 1:16-cr-00526-LGS Document 102 Filed 01/19/21 Page 4 of 6




reduction . . . and that such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission.”

       WHEREAS, the relevant Sentencing Commission Policy Statement, U.S.S.G. § 1B1.13,

provides that a court may reduce a term of imprisonment if three conditions are met: (i)

extraordinary and compelling reasons warrant the reduction, id. § 1B1.13(1)(A); (ii) the

defendant is not a danger to the safety of any other person or to the community, as provided in 18

U.S.C. § 3142(g), id. § 1B1.13(2); and (iii) the reduction is consistent with this policy statement,

id. § 1B1.13(3); accord United States v. Gotti, No. 02 Cr. 743-07, 2020 WL 497987, at *1-2

(S.D.N.Y. Jan. 15, 2020).

       WHEREAS, the Application Notes to the Policy Statement provide in relevant part that

“extraordinary and compelling reasons” exist where the defendant “is suffering from a serious

physical or medical condition,” “that substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional facility and from which he or she is

not expected to recover.” U.S.S.G. § 1B1.13, Application Note 1(A).

       WHEREAS, the Centers for Disease Control and Prevention (“CDC”) have identified

that among adults, the risk of severe illness from COVID-19 increases with age, with older

adults at highest risk, and that people of all ages with certain conditions are also at increased risk

of severe illness from COVID-19. See Coronavirus Disease 2019 (COVID-19): People Who

Are At Increased Risk for Severe Illness at https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-at-higher-risk.html.

       WHEREAS, courts in this district have declined to grant compassionate release to

inmates who have tested positive for COVID-19, where the inmates did not exhibit a serious

medical condition and were receiving medical care. United States v. Zubkov, 460 F. Supp. 3d

450, 454 (S.D.N.Y. 2020) (declining to grant compassionate release where inmate contracted

                                                   4
          Case 1:16-cr-00526-LGS Document 102 Filed 01/19/21 Page 5 of 6




COVID-19 during confinement, did not exhibit a serious medical condition and was receiving

proper medical attention); United States v. Marley, 16 Cr. 374, 2020 WL 7768406, at *3

(S.D.N.Y. Dec. 30, 2020) (declining to grant compassionate release where inmate had chronic

kidney disease, hypertension and a mild case of COVID-19, and noting that “the risk of

contracting COVID-19 after having recovered from an initial bout of the illness is very low”);

United States v. Hardy, 11 Cr. 629-5, 2020 WL 7711676, at *2 (S.D.N.Y. Dec. 29, 2020)

(denying compassionate release where inmate tested positive for COVID-19 but was receiving

medical checks, did not have a fever and had normal vital signs).

        WHEREAS, the Renewed Motion does not demonstrate the requisite extraordinary and

compelling circumstances. Defendant is a fifty-year-old male who represents that he suffers

from a particular underlying medical condition (which is not identified here for privacy

purposes). The BOP medical records indicate that the underlying medical condition is well

managed, and Defendant’s treatments for that condition are not causing any adverse effects. In

addition, the BOP medical records indicate that Defendant’s COVID-19 symptoms are mild and

that he is receiving medical treatment. It is hereby

        ORDERED that Defendant’s request for the appointment of counsel is DENIED as

Defendant has already filed the Renewed Motion and has not demonstrated either a likelihood of

success on the motion or that the appointment of counsel would serve the interests of justice at

this time. It is further

        ORDERED that Defendant’s motion for compassionate release is DENIED because (1)

Defendant has not exhausted his administrative remedies and (2) the Renewed Motion does not

show extraordinary and compelling circumstances warranting a reduction in his sentence.

Defendant’s COVID-19 symptoms are mild, he has been quarantined and he is receiving medical

care. See United States v. Brady, No. 18 Cr. 316, 2020 WL 2512100, at *3 (S.D.N.Y. May 15,

                                                  5
         Case 1:16-cr-00526-LGS Document 102 Filed 01/19/21 Page 6 of 6




2020) (denying compassionate release where conditions stable and managed in BOP facility).

Further, Defendant has served only one-third of his sentence and granting his motion for

compassionate release would not serve the interests of promoting respect for the law and

deterring similar illegal behavior in the future. See United States v. Cook, 13 Cr. 777, 2020 WL

7248973, at *2 (S.D.N.Y. Dec. 9, 2020) (declining to grant compassionate release amidst the

COVID-19 pandemic, where Defendant had only served slightly more than one-third of his

sentence and finding that release would “cut strongly against . . . promoting respect for the law,

providing a just punishment, and deterring [defendant] and others from engaging in this type of

behavior in the future”).




Dated: January 19, 2021
       New York, New York




                                                  6
